Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the other inventor to file provisions of the AIA .


Claim Status
	Applicant’s response filed 18 Jan 2022 amends claims 2, 9, 18 and 19; claims 3, 4, 12, and 13 remain cancelled; hereby providing claims 1, 2, 5-11, 14-24 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0092052) in view of Devaux (US 2015/0264296).
	For claim 1, Shin discloses a monitoring apparatus (Fig. 1) comprising: 
	a communication unit which receives streaming data and metadata of a video from each of a plurality of cameras ([0034]: the image monitoring system may include more surveillance cameras 100 that analyze one or more images and/or sound sources from the input images to determine whether an abnormal image exists) installed indoors when the cameras obtain videos by capturing specific areas, respectively (Fig. 1: e.g. surveillance cameras 100); 
	a metadata analysis unit which analyzes the received metadata and extracts information about an event that occurred ([0053] The alarm information generator 160 generates alarm information about the abnormal image and/or the abnormal sound source with reference to the determination result of the determiner 140 and the generated metadata); 

a screen unit which displays in a split screen ([0036] The display apparatus 400 may divide a screen according to the number of surveillance cameras)
	wherein each of the event and the other event includes a motion event in which an object has a motion ([0041] image analysis refers to tracking to detect disappearance or appearance of an object in a screen, image tracking of an object similar to a particular image input by a user, sensing a motion of the object). 
	Shin does not expressly disclose a screen unit which displays in a split screen, only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated, 
wherein, while the screen unit displays the selected video in which the event occurred, if the metadata analysis unit recognizes that another event has most recently occurred in another area contained in another video and that an object identifier (ID) from metadata of the selected video and an object ID from metadata of the other video are the same, the screen unit stops displaying the selected video and displays the other video.
Devaux teaches a screen unit which displays in a split screen (Figure 3), only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated ([0137] retrieve the video of the selected objects from video storage, and or the object's icon from video metadata storage, and overlay them on the cleared background and display the constructed sequence to the user) 
wherein, while the screen unit displays the selected video in which the event occurred ([0137] Sequences for each object can be included in the scene), 
if the metadata analysis unit recognizes that another event has most recently occurred in another area contained in another video and that an object identifier (ID) from metadata of the selected video ([0136] Objects can be listed by ID) and an object ID from metadata ([0137] e.g. video metadata) of the other video are the same ([0137] Once the user has selected one or more objects for inclusion (2050), the next step is to retrieve the video of the selected objects from video storage, and or the object's icon from 
the screen unit stops displaying the selected video and displays the other video ([0137] Sequences for each object can be included in the scene in their original temporal relationships).
([0150] Being able to detect and identify objects in real-time that are in view of each video capture device enables tracking of a given object between scenes, even when there are gaps in coverage. As the object leaves one scene it may enter another, but if there is a gap between scenes, any surrounding scenes will pick up the object as it enters one of them, and operators can be alerted, or their monitors switched to the scene with the object.)
	It would be obvious to combine the video object display teachings of Devaux with the teachings of Shin to provide an improved ability to show similarities and differences in, for example, path taken through the scene to identify outliers, determine the most commonly used trajectory, etc.
For claim 2, while Shin does not Devaux discloses wherein the selected video and the other video are captured by different cameras, among the cameras, capturing images of different areas, respectively. (([0150] Being able to detect and identify objects in real-time that are in view of each video capture device enables tracking of a given object between scenes, even when there are gaps in coverage. As the object leaves one scene it may enter another, but if there is a gap between scenes, any surrounding scenes will pick up the object as it enters one of them, and operators can be alerted, or their monitors switched to the scene with the object.). It would be obvious to combine the video object display teachings of Devaux with the teachings of Shin to provide an improved ability to show similarities and differences in, for example, path taken through the scene to identify outliers, determine the most commonly used trajectory, etc.
For claim 5, Shin discloses wherein when the other event occurs in the other area and captured in the other video from a first camera among the cameras ([0041] e.g. tracking to detect disappearance or appearance of an object in a screen . . . if the image analysis result satisfies the preset generation condition, an abnormal image is detected to generate an event.) the video selection unit: 
selects the other video showing the other area and the selected video, from a second camera among the cameras, showing the area ([0058] The image, the metadata, and the alarm information generated by the surveillance camera 100 are displayed on the display apparatus 400); and 

	For claim 6, Shin discloses wherein when one of the other video and the second video is selected by a user, the screen unit displays only one of the other video and the selected video selected by the user ([0041]: image tracking of an object similar to a particular image input by a user). 
	For claim 8, Shin discloses a monitoring apparatus as discussed for claim 1; and
	a storage unit which stores the received streaming data and metadata of the videos (Fig. 4: e.g. S480). 
	For claim 9, while Shin does not, Devaux discloses wherein the videos are videos previously captured and stored in the storage unit ([0150] Having a database containing video capture device locations, coverage areas, capabilities, and the objects in those coverage areas enables rapid selection of the video capture device with the best view of any given location.).  It would be obvious to combine the video object display teachings of Devaux with the teachings of Shin to provide an improved ability to show similarities and differences in, for example, path taken through the scene to identify outliers, determine the most commonly used trajectory, etc.
For claims 17 and 18 Shin and Devaux disclose the claimed limitations as discussed for corresponding limitations in claims 1 and 8.


Claims 7, 10, 11, 14-16, 19, 20 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0092052) and Devaux (US 2015/0264296) in view of Tran (US 2014/0085501).
	For claim 7, while Shin does not, Tran teaches wherein if the area in which the event occurred changes over time, the video selection unit synthesizes a plurality of videos containing the area in which the event occurred in a time order and transmits the synthesized videos to the screen unit ([0411-0413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin to provide the predictable benefit of reducing video data storage and network bandwidth requirements of a distributed network video surveillance system that includes network communication paths between network video imaging devices and network video data stores

	For claim 11, while Shin does not, Tran teaches wherein the video selection unit selects the video containing the area in which the event occurred from the videos retrieved as the search results ([0413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	 For claim 14, Shin discloses wherein when the other event occurs in the other area and captured in the other video from a first camera among the cameras ([0041] e.g. tracking to detect disappearance or appearance of an object in a screen . . . if the image analysis result satisfies the preset generation condition, an abnormal image is detected to generate an event.), 
the video selection unit selects the other video and the selected video showing the other area and the area in which the other event and the event occurs, respectively ([0058] The image, the metadata, and the alarm information generated by the surveillance camera 100 are displayed on the display apparatus 400), 
synthesizes the other video and the selected video in a specific arrangement ([0040]: screen division processing), and 
transmits the synthesized other video and selected video to the screen unit to generate the split screen displaying the synthesized other video and selected video according to the specific arrangement ([0036] The display apparatus 400 displays the image, the metadata, and the processed alarm information output from the image recording apparatus 300.). 
	For claim 15, Shin discloses wherein when one of synthesized other video and selected video is selected by a user, the screen unit displays only one of the synthesized other video and selected video ([0043]: a generation of an image specified by the user (for example, an appearance of a unrecognizable face)). 

For claims 19 and 20, Shin and Tran disclose the claimed limitations as discussed for corresponding limitations in claims 10 and 14.
For claim 21, while Shin does not Tran discloses wherein at least one camera among the cameras ([0398] The system can generate metadata live at the camera end) is configured to:
checks a time when the event occurred ([0211] In operation, imager 200 captures a field of view and generates video data. Frames of the video data are time-stamped so that metadata generated by video analytics engine 210 may be synchronized with video data generated by imager 200.); 
select a camera which detected occurrence of the other event at a substantially same time as the time when the event occurred ([0401]: e.g. covariance matrix appearance model is used to query both within a single camera and with multiple cameras * * * when tracking across different cameras.); and 
determine similarity or identity of the event and the other event ([0411] the system may perform a seed search for the other video object so as to detect video objects that most closely match the other video object, and then perform one or more complete searches for video objects that most closely match the detected video object that most closely matches the other video object. Video frames comprising the other video object and/or video objects that most closely match the other video object may be displayed at the display device.).  It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
For claim 22, while Shin does not Tran discloses wherein the at least one camera is further configured to select the camera and determine the similarity based on metadata received from the selected camera ([0211] In operation, imager 200 captures a field of view and generates video data. Frames of the video data are time-stamped so that metadata generated by video analytics engine 210 may be synchronized with video data generated by imager 200. Video analytics engine 210 analyzes the video data generated by imager 200 and generates metadata based upon the content of the video data. 
For claim 23, while Shin does not Tran discloses wherein the metadata comprises an identifier (ID) of an object corresponding to the other event, and wherein, based on determining the similarity or identity, the at least one camera is further configured to assign the same ID or another ID to an object corresponding to the event ([0408] A user can perform a "seed search" (i.e., a search of a subset of the analytical data) to identify video objects that most closely match the selected video object. The identified video objects that most closely match the selected video object may include the selected video object. The subset of analytical data may comprise analytical data for which there is a high probability that the data will correspond to video objects that most closely match the selected video object.).  It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
For claim 24, while Shin does not Tran discloses wherein the monitor is further configured to select and display the selected video based on the same ID or the other ID ([0409] the video frames comprising the video objects identified during the complete searches may be displayed at a display device.). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.


Response to Arguments
Applicant's arguments filed 18 Jan 2022 have been fully considered but they are not persuasive. Devaux paragraph [0150] teaches and further explains the claimed limitation of “only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated, wherein, while the screen unit displays the selected video in which the event occurred, if the metadata analysis unit recognizes that another event has most recently occurred in another area contained in another video and that an object identifier (ID) from metadata of the selected video and an object ID from metadata of the other video are the same, the screen unit stops displaying the selected video and displays the other video.” Paragraph [0150] states “[0150] Having a database containing video capture device locations, coverage areas, capabilities, and the objects in those coverage areas enables rapid selection of the video capture device with the best view of any given location. Being able to detect and identify objects in real-time that are in view of each video capture device enables tracking of a given object between scenes, even when there are gaps in coverage. As the object leaves one scene it may enter another, but if there is a gap between scenes, any surrounding scenes will pick up the object as it enters one of them, and operators can be alerted, or their monitors switched to the scene with the object. If the object does not enter another scene, the possible area in which it is located will be known to a precision dependent on the density of scene coverage, which reduces the area needed for searching. Based on historical data it can be possible to predict with some probability of being correct, which scene an object will enter after leaving a previous scene. Such predictions can aid in re-pointing video capture devices ahead of time, alerting operators, and/or assigning video feeds to monitors. Use of predictions in such ways can be based at least in part on the confidence level assigned to the predictions.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bassett, Scott  et al.	US 20040219980 A1	Method and apparatus for dynamically controlling camera parameters based on game play events
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485